Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/880,705 is being allowed in view of the proper terminal disclaimer filed on February 17, 2022, and since none of the closest prior art of record to Ebrahim et al (US 9,909,959), Chadney et al (US 5,554,539), Middleton (US 7,312,083), and Calatzis et al (US 2017/0261526) teaches or fairly suggests a method for comparing a predicted recovery of a measurement procedure for an analyte with an actual recovery comprising the steps of determining a nominal or estimated concentration of an analyte in a quality control based on a number of solid beads containing the analyte and a volume of a base matrix mixed with the beads to form the quality control, scaling/multiplying the nominal concentration by a correlation factor in order to obtain a predicted recovery of the measurement procedure for the analyte, wherein the correlation factor is calculated from a regression analysis of data previously obtained for two or more historical analyte concentrations using the measurement procedure, testing the quality control using the measurement procedure in order to obtain a measurement response, determining an actual recovery of the measurement procedure based on the measurement response, and comparing the predicted recovery with the actual recovery for the measurement procedure for the analyte. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 18, 2022